Por los motivos consignados en la. opinión emitida en el caso No. 5383, Loíza Sugar Co., demandante-apelante vs. Manuel V. Domenech, etc., demandado-apelado, resuelto en el día de hoy, se confirma la sen-tencia apelada que dictó la Corte de Distrito de San Juan en el caso de epígrafe con fecha 28 de abril de 1930, en cuanto ordenó la devo-lución de $200.93, y se revoca en tanto se negó a conceder las demás cantidades objeto de este pleito; y en su consecuencia se declara con lugar la demanda y se condena al demandado, Tesorero de. Puerto Rico, a pagar a la demandante la cantidad de $7,102.71.